DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a FINAL office action rejection on the merits, in response to Applicant’s request for reconsideration, filed March 29th, 2021. Applicant’s Amendments to claims 1-9 and newly presented claims 10-11, filed on March 29th, 2021, have been entered and are considered herein. Claims 1-11 have been examined on the merits and have been addressed below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-145389, filed on August 1st, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 	The current claims are being examined according to the earliest effective filing date, July 1st, 2019. An earlier effective filing date of August 1st, 2018 may be granted upon receipt of a certified English translation. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first controller configured to count the number of mobile terminals…” and “a second controller that creates fee data…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Binkley et al. (US 2019/0311397 A1), hereinafter Binkley.
	As per claim 9, Binkley discloses an information processing method implemented by an information processing apparatus, which distributes one or more advertisements to one or more vehicles, and the one or more vehicles having a display apparatus on which an advertisement received from the information processing apparatus is displayed, the information processing method comprising: 
	executing by the vehicle a first control step of counting a number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus and sending information about the counted number of mobile terminals and an identifier of the advertisement associated with
the counted number, to the information processing apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The ; and 
	executing by the information processing apparatus a second control step of creating fee data on the basis of the information received from the vehicle, the fee data being data relating to a fee for the advertisement indicated by [an] identifier received from the vehicle ([FIG. 4] information is received at the analytics site from the vehicle [0045] FIG. 5 illustrates example steps in a method to be carried out at the analytics site 406. Initially, the analytics site 406 receives (step 502) the impression information. The analytics site 406 may then determine (step 506) whether a request has been received for an analysis of the impression information… Upon determining (step 506) that such a request has been received from a requestor, the analytics site 406 may analyze (step 508) the impression information to generate analytics… Particular analytics that may be of interest to a given advertiser may include analytics related to such factors as… frequency [0049] Cost per thousand [impressions] (CPM) is a common method for pricing advertising on the World Wide Web. [0050] It is contemplated that aspect of the present application may be billed to clients [advertiser] on a CPM basis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Merkin et al. (US 2009/0099910 A1), hereinafter Merkin.
	As per claim 1, Binkley discloses an advertising system comprising one or more vehicles and an information processing apparatus, the information processing apparatus distributing one or more advertisements to the one or more vehicles, the vehicle comprising: 
	a display apparatus on which an advertisement received from the information processing apparatus is displayed ([0017] company X wants to participate in Moving Mobile Outdoor Advertising with Retargeting abilities. Once signage has been installed on to a vehicle for the purposes of moving advertising, aspects of the present application [information processing apparatus] may be installed into the same vehicle [0029] a mobile vehicle is festooned with advertising), and 	a first controller configured to count a number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus and to send information about the counted number of mobile terminals and an identifier of the advertisement associated with the counted number, to the information processing apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a , and 	the information processing apparatus ([0044] Analytics site 406]) comprising: 	[creating] fee data on the basis of information received from the vehicle, the fee data being data relating to a fee for the advertisement indicated by the identifier received from the vehicle ([FIG. 4] information is received at the analytics site from the vehicle [0045] FIG. 5 illustrates example steps in a method to be carried out at the analytics site 406. Initially, the analytics site 406 receives (step 502) the impression information. The analytics site 406 may then determine (step 506) whether a request has been received for an analysis of the impression information… Upon determining (step 506) that such a request has been received from a requestor, the analytics site 406 may analyze (step 508) the impression information to generate analytics… Particular analytics that may be of interest to a given advertiser may include analytics related to such factors as… frequency [0049] Cost per thousand [impressions] (CPM) is a common method for pricing advertising on the World Wide Web. [0050] It is contemplated that aspect of the present application may be billed to clients [advertiser] on a CPM basis).
	While Binkley discloses an information processing apparatus and creating fee data, he fails to disclose a second controller creating fee data. Merkin discloses the following:
	a second controller that creates fee data on the basis of the information received from [control system], the fee data being data relating to a fee for the advertisement indicated by [an] identifier received from the [control system] ([0023] The traffic congestion detection apparatus 102 [first controller] communicates with control system 106 providing information on the current traffic congestion level [0024] Control system 106 passes this total to billing/accounting system 110 [second controller]. Billing/accounting system 110 calculates the 
	As per claim 2, Binkley and Merkin disclose the advertising system according to claim 1, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals that are present in the vicinity of the vehicle and have established communication with the vehicle ([0033] a mobile communication device with the Wi-Fi radio enabled typically broadcasts an identifier that uniquely identifies the mobile communication device. [0034] a mobile communication device with the Bluetooth radio enabled typically broadcasts an identifier that uniquely identifies the mobile communication device [0036] FIG. 3 illustrates example steps in a method to be carried out at the MIATD 200 as the vehicle 102 (see FIG . 1) moves about in the environment 100. As discussed hereinbefore, the MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102).
	As per claim 3, Binkley and Merkin disclose the advertising system according to claim 2, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals that are present in an area in which the advertisement is visible ([0022] Wi-Fi signals and Bluetooth signals are both electromagnetic signals that vary in strength based, in part, on distance and multipath interference. Notably, data from electromagnetic signals that emanate from a mobile device positioned behind a static outdoor advertisement may be collected in a manner that does not take into account that the individual associated with the mobile device cannot see the static outdoor advertisement [0037] When mobile communication device users leave Wi-Fi turned on for their mobile communication devices, the mobile communication device is constantly sending out a Wi-Fi beacon. The Wi-Fi beacon can generally be detected within a particular range of the mobile communication device… The outdoor range is greater than 30 meters but cannot be accurately determined since the range depends on several environmental factors. Since, the MIATD 200 is placed within a moving vehicle, we can safely assume the range is approximately 30 meters).
	As per claim 7, Binkley and Merkin disclose the advertising system according to claim 1, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals for each of advertisements displayed on the display apparatus.
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley in view of Merkin, and further in view of High et al. (US 2017/0132663 A1).
	As per claim 4, Binkley and Merkin disclose the advertising system according to claim 2, and Binkley also discloses the following:
	[counting the] number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target)
	While Binkley and High disclose counting a number of nearby terminals, they fail to disclose positional relationships. High discloses the following:	
	wherein the first controller determines positional relationship between detected mobile terminals and the [advertisement display] and exclude mobile terminals from which the advertisement is supposed to be invisible from the from the [count] ([0026] step 220, the system authenticates a user device… the user device may be selected… as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless 
	Binkley and High are analogous references as both relate to detecting mobile devices in proximity of an advertisement. Binkley discloses a vehicle that counts the mobile devices in an area where the advertisement is visible, however fails to disclose positional relationships. High discloses a vehicle advertising system that doesn’t count the total number of devices in proximity, but establishes connections with nearby devices that are in an area where the advertisement is visible, while also excluding those devices where the advertisement is not visible. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying High’s positional relationships for nearby devices to High’s count would improve the value and significance in the conversion metrics gathered. 
	As per claim 5, Binkley and Merkin disclose the advertising system according to claim 2, and Binkley also discloses the following:
	[counting the] number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 
	While Binkley and High disclose counting a number of nearby terminals, they fail to disclose positional relationships. High discloses the following:	
	wherein the first controller determines changes in positional relationship between detected mobile terminals and the vehicle and exclude mobile terminals from which the advertisement is supposed to be invisible from the [count] ([0026] step 220, the system authenticates a user device… the user device may be selected… as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device. For example, the mobile billboard system may determine whether the user device is located in a position that faces the display device (e.g. behind the truck for a display on the back surface of the vehicle) based on the user device’s GPS data prior to authenticating with the user device. In some embodiments, the system may determine the user device's direction of travel and deprioritize vehicles traveling in different directions. In some embodiments, if multiple users are detected in step 210, user devices may 
	Binkley and High are analogous references as both relate to detecting mobile devices in proximity of an advertisement. Binkley discloses a vehicle that counts the mobile devices in an area where the advertisement is visible, however fails to disclose positional relationships. High discloses a vehicle advertising system that doesn’t count the total number of devices in proximity, but establishes connections with nearby devices that are in an area where the advertisement is visible, while also excluding those devices where the advertisement is not visible. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying High’s positional relationships for nearby devices to Binkley’s count would improve the value and significance in the conversion metrics gathered.
	As per claim 8, Binkley and Merkin disclose the advertising system according to claim 1. Binkley and Merkin fail to specify the terminal environment, however High discloses the following:
	wherein the mobile terminals are terminals carried by walkers or terminals provided in vehicles ([0025] In step 210, the system detects one or more user devices in proximity of a display device on an exterior of a motored vehicle… the detected user device may be a portable device carried in another vehicle and/or with a pedestrian).
	Binkley and High are analogous references, as both disclose a system for advertising vehicles to detect nearby mobile devices. Binkley discloses an outdoor system with nearby people and devices, however does not explicitly disclose that the mobile devices are those of pedestrians or devices on a vehicle. High discloses devices in another vehicle and carried by . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley in view of Merkin and further in view of Nakamura et al. (US 2016/0218815 A1), hereinafter Nakamura.
	As per claim 6, Binkley and Merkin disclose the advertising system according to claim 1. While Binkley teaches counting terminals and time analytics ([0023]), they fail to specify unit times. Nakamura discloses the following:
	wherein the first controller counts the number of mobile terminals every unit time ([0084] Information of the plurality of user's mobile terminals 200 is sequentially added to the terminal position information data base 36. Therefore, the terminal number calculator 33 of the information distribution server 300 counts the number of the mobile terminals 200 acquiring the speaker ID every predetermined interval (for example, for three seconds). See also [FIG. 6, related texts]). 	Binkley and Nakamura are analogous references as both are related to counting mobile terminals in proximity of a given device. Binkley discloses counting mobile terminals with a first controller, as well as providing impression and time analytics, as well as frequency reports. Nakamura discloses counting mobile devices each predetermined interval, i.e. unit time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakamura’s unit times into Binkley’s count. Binkley discloses an impression frequency and time. Frequency is defines as a rate of an event over a particular period of time, motivating the incorporation of a unit time measurement. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of High, and further in view of Freudiger et al. (How Talkative is your Mobile Device, 2015), hereinafter Freudiger. 
	As per claim 10, Binkley and Merkin disclose the advertising system according to claim 1. Binkley also discloses the following:
the vehicle detects the mobile terminals that are present in the vicinity of the vehicle by broadcasting a [Wi-Fi signal] and subsequently receiving a response [signal] from mobile terminals that have received the [Wi-Fi signal]. ([0035] Also connected to the CPU may be a global positioning system (GPS) module 206. The CPU 202 further maintains a connection to a wireless local area network (LAN) adapter 208 and a memory 210. [0036] MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [0037] When mobile communication device users leave Wi-Fi turned on for their mobile communication devices, the mobile communication device is constantly sending out a Wi-Fi beacon. The Wi-Fi beacon can generally be detected within a particular range of the mobile communication device… It is known that it is possible to determine an identity for a manufacturer of a Wi-Fi chipset from the first six characters of a Media Access Control (MAC) address received as part of the Wi-Fi beacon [0040] The wireless LAN adapter 208 may, in some embodiments be specific to known Wi-Fi frequencies. That is, the wireless LAN adapter 208 may operate according to standards established by the Institute for Electrical and Electronic Engineers (IEEE). These standards include those known by references 802.11b, 802.11a, 802.11g, 802.11n and 802.11ac).
	While Binkley discloses broadcasting a signal, they fail to disclose broadcasting a probe packet. Freudiger discloses the following:
	[wherein the Wi-Fi signal broadcasts] a probe packet and subsequently [receives] a response packet from the mobile terminals that have received the probe packet ([Abstract] The IEEE 802.11 standard defines Wi-Fi probe requests as a active mechanism with which mobile devices can request information from access points and accelerate the Wi-Fi connection process… On average, some mobile devices send probe requests as often as 55 times per hour, thus revealing their unique MAC address at high frequency. Even if a mobile .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Merkin, in view of Freudiger, and further in view of High.
	As per claim 11, Binkley, Merkin, and Freudiger disclose the advertising system according to claim 10. Binkley discloses the following: 
	[counting the number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus] ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target)
	Freudiger further discloses the following:
	[wherein the Wi-Fi signal broadcasts] a probe packet and subsequently [receives] a response packet from the mobile terminals that have received the probe packet ([Abstract] The IEEE 802.11 standard defines Wi-Fi probe requests as a active mechanism with which mobile devices can request information from access points and accelerate the Wi-Fi 
	While Freudiger discloses a response signal, they fail to disclose a direction of movement. High discloses the following:
	the response [signal] from a respective mobile terminal indicates a direction of movement of the respective mobile terminal ([0025] in step 210, a server provides the mobile billboard system with a list of user device(s) having a global positioning system (GPS) coordinate in proximity of the display device system… In another example, the user device may send a connection request via a short range transceiver (e.g. Wi-Fi, Bluetooth etc.) to establish a communication channel. Generally, the detected user device may be a portable device carried in another vehicle and/or with a pedestrian [0026] In some embodiments, the user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device… In some embodiments, the system may determine the user device's direction of travel and deprioritize vehicles traveling in different directions. In some embodiments, if multiple users are detected in step 210, user devices may be prioritized based on their proximity, relative position, and/or direction of travel), and	when the respective mobile terminal is moving in an opposite direction from a direction of movement of the vehicle while the advertisement is displayed on the display apparatus, the respective mobile terminal is excluded from the [selected] mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0026] In some embodiments, the user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device… In some embodiments, the system may determine the user device's direction of travel and deprioritize vehicles traveling in different directions. In some embodiments, if multiple users are detected in step 210, user devices may be prioritized based on their proximity, relative position, and/or direction of travel).	Binkley, Freudiger, and High are analogous references as all disclose methods of gathering data from nearby devices. Binkley and Freudiger disclose counting a number of mobile terminals that are near an advertisement by way of request packets, however fail to disclose excluding these devices based on the direction of travel. High discloses excluding devices that are to be selected by the mobile billboard based on direction of travel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine High into Binkley and Freudiger. Excluding a device from selection based on the direction of travel would provide many known benefits, such as lowering a “cost per impression” fee for advertisers by not counting devices that likely did not see the advertisement.   
Response to Arguments
In the response filed on March 29th
Applicant’s arguments, see pg. 6-7, filed March 29th, 2021, with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive. With respect to Applicant’s arguments in light of the present specification and claims, the Examiner has found sufficient structure for the “first controller” and “second controller” in the present application. The corresponding structure of the claimed “controllers” has met the written description requirement. Accordingly, the rejection of claims 1-8 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7-10, filed March 29th, 2021, with respect to the rejection of claims 1-9 under 35 U.S.C. 101 have been fully considered and are persuasive. Upon examination under Step 2A, Prong I, the Examiner has found that independent claims 1 and 9 recite a judicial exception. However, upon examination under Step 2A, Prong II, the Examiner has found that the limitations of Claims 1 and 9 integrate the judicial exception into an abstract idea. Specifically, Applicant arguments on page 9 which state, “Furthermore, the vehicle(s)' detection and counting operation are configured to be able to more effectively detect and count the mobile terminals to be used in the fee calculation”, “Such features are sufficiently specific and substantial limitations to make the claims as a whole a more than a drafting effort designed to monopolize the exception of the abstract idea under the MPEP §2106.04(d),” have been found to be persuasive. Accordingly, the previous rejection under 35 U.S.C. 101 has been withdrawn.
With respect to the previous rejection under 35 U.S.C. 103, Applicant has argued, pg. 13, “As should be evident from such disclosure in Binkley, Binkley does not disclose or suggest the vehicle performing the counting operation on the collected "impression information," let alone transmitting such counted number of the mobile devices along with the identifier of the advertisement associated with such counted number, to the analytics site 406.” The Examiner respectfully disagrees. Binkley discloses identifying nearby mobile devices and collecting this identification as “impression information.” As this impression information may then be used to 
With respect to the previous rejection under 35 U.S.C. 103, Applicant has argued, pg. 13, “In fact, Binkley does not appear to disclose the configuration in which the analytics site 406 distributes advertisements to the vehicle, let alone the analytics site 406 determining whether to continue or stop the advertisement based on the information received from the vehicle.” The Examiner notes, however, that Applicant has not claimed “determining whether to continue or stop the advertisement based on the information received from the vehicle,” thereby rendering Applicant’s argument moot. 
Applicant arguments (pg. 14-15) with respect to newly presented claims 10-11 have been fully considered by the Examiner but are moot because the ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622